      Case 2:17-cv-01115-RSM Document 185 Filed 09/13/19 Page 1 of 2
                                                                       FILED
                 UNITED STATES COURT OF APPEALS                        SEP 13 2019

                                                                 MOLLY C. DWYER, CLERK
                         FOR THE NINTH CIRCUIT                    U.S. COURT OF APPEALS




SENIOR HOUSING ASSISTANCE GROUP,             No.   19-35354
a Washington non-profit corporation,
                                             D.C. No. 2:17-cv-01115-RSM
           Plaintiff-Appellant,              Western District of
                                             Washington, Seattle
v.

AMTAX HOLDINGS 260, LLC, an Ohio             ORDER
limited liability corporation; et al.,

           Defendants-Appellees.



SENIOR HOUSING ASSISTANCE GROUP,             No.   19-35377
a Washington non-profit corporation,
                                             D.C. No. 2:17-cv-01115-RSM
           Plaintiff-Appellee,               Western District of
                                             Washington, Seattle
v.

AMTAX HOLDINGS 260, LLC, an Ohio
limited liability corporation; et al.,

           Defendants-Appellants,

 v.

LYNNWOOD RETIRMENT LIVING, LLC; et
al.,

           Third-party-defendants-
           Appellees.
           Case 2:17-cv-01115-RSM Document 185 Filed 09/13/19 Page 2 of 2



          Pursuant to the stipulated motion of the parties (docket entry # 20), these

cross-appeals are dismissed with prejudice. Fed.R.App.P.42(b). As stated in the

motion, each side shall bear its own costs and fees on appeal.

          This order served on the district court shall act as and for the mandate of this

court.

                                           FOR THE COURT:


                                           By: Lynn Warton
                                           Deputy Clerk
9/13/19




                                              2                                    19-35354
